Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 1-17, drawn to a powered gait assistance system.
Group 2, claims 18-24, drawn to a method of controlling a powered gait assistance device.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 and 2 lack unity of invention because even though the following common technical feature, shared between the two groups, ”determine what stage of a patient's gait determine what stage of a patient's gait cycle the patient's leg is in based on signals from a ground contact sensor and a knee angle sensor (0112], [0134], [0135], [0174] and [0175]: angle detection unit 24-2; the angle sensor of the second joint 166 is for detecting the rotational angle….which corresponds to the joint angle of the knee joint; load measuring units 150 and 152 to detect the reactive force that vary as the weight of the body moves in accordance with the walking motion; the walking motion of the wearer is detected based on the measured knee joint angle and detected reactive force of measuring unit 150 and 152) of the powered gait assistance device; and based on the determined stage of the patient's gait cycle, causing the powered gait assistance device to apply a predetermined level of assistive torque ([0113] and [0116], [0134] and [0135]: output torque corresponding to the output torque from the control device 26-2 based on the joint angle and load measuring unit 150 and 152) to the patient's knee joint (Fig. 1 and [0116]: actuating unit 25-2 actuates knee joint) to assist the patient's volitional knee pivoting muscle output during selected stages of the patient's gait cycle, such that the assistive torque applied improves the patient's leg posture over the gait cycle ([0124]: since only half as much muscle force required for walking under regular condition, this will improve the patient leg’s posture).
During a telephone conversation with Mr. Loker on 09/1/20201 a provisional election was made without traverse to prosecute the invention of Group 2, claims 18-24.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 1-17 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Priority
Acknowledgment is made of Applicant's claim for priority under 35 U.S.C. § 119(e) with reference to Application Number: 62/368,926 filed on 07/29/2016 and under 35 U.S.C. § 120 with reference to application Number: US2017/044625 filed on 07/31/2017.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishibashi et al. (US. Publication 2015/0190249 hereinafter Ishibashi).
	Regarding claim 18, Ishibashi discloses a method of controlling a powered gait assistance device ([0025]: wearable power assist system), comprising: determine what stage of a patient's gait cycle the patient's leg is in based on signals from a ground contact sensor and a knee angle sensor (Fig. 2 and [0025] and [0026] and [0035]: the measuring insoles 13 include foot pressure measuring sensors 19a and 19b; angle sensors 18c and 18d measure  knee joints angles; these measurements are used to compared to the data to determine the walking state) of the powered gait assistance device; and based on the determined stage ([0025]: pressure measuring sensors 19a and 19b and angle sensors 18c and 18d are connected to the operating control unit 15; [0039]: a condition for assist timing based on the joint angle information and sole pressure information- to assist the outer skeleton wearer at the right timing, the gait cycle or the walking state has to be detected to applied the assisted torque at the right time) of the patient's gait cycle, causing the powered gait assistance device to apply a predetermined level of assistive torque (Fig, 2, [0035] and [00038]: assisted torque TA adjusted based on signals from the angle sensor 18 and from foot pressure measuring sensor 19 and based on the detected walking state) to the patient's knee joint ([0026]: operates the knee joint assist outer skeletons to extend with the timing when the knee joints are extended to lift up the body) to assist the patient's volitional knee pivoting muscle output during selected stages of the patient's gait cycle, such that the assistive torque applied improves the patient's leg posture over the gait cycle ([0026]: assist various walking states- since outer skeleton wearer is being assisted with movement at the knee joints, this will help improving the wear’s leg posture).
	Regarding claim 19, Ishibashi discloses the method of claim 18, further comprising measuring the patient's knee angle ([0038]: knee joint angle) and volitional knee pivoting muscle output ([0035] and [0038]: speed of the knee joint angle is being converted from the foot pressure measuring sensor 19- the speed of the knee joint angle change over time is being measured and being interpreted as the output of knee pivoting effort of the wearer as the wear walking upstairs) over the course of the patient's gait ([0038]: change with time) and adjusting the levels of assistive torque ([0038]: controlling the torque applied to the assist outer skeleton) provide to the patient's knee joint to supplement the volitional knee pivoting muscle output over the gait cycle such that the patient's knee joint angle Page 5 of 7E-096-2016-0-US-03Attorney Reference Number 4239-97361-03 is adjusted during the gait cycle for improved posture and increased volitional knee pivoting muscle output ([0038]: fatigue at the time of stair ascent, so the assistance with the knee joint is carried out- this will help improving the wear’s leg posture and increase the knee pivoting output since the outer skeleton wearer is being assisted with movement of the knee joints).

Claims 18 and 23-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Unlunhisarcikli et al. (US. Publication 2013/0226048 hereinafter Unlunhisarcikli).
Regarding claim 18, Unlunhisarcikli discloses a method of controlling a powered gait assistance device , comprising: determine what stage of a patient's gait cycle the patient's leg is in ([0063]: gait monitoring and for estimating gait phase) based on signals from a ground contact sensor (Fig. 6 and [0063]: foot switch 307) and a knee angle sensor ([0062]: high precision potentiometers and encoders (not shown) are used to measure the knee flexion/extension angles) of the powered gait assistance device; and based on the determined stage of the patient's gait cycle, causing ([0048]: reinforces a desired gait pattern by continuously applying a corrective torque around the knee joint) the powered gait assistance device to apply a predetermined level of assistive torque to the patient's knee joint ([0062]: torque generated by the motor is transferred to the knee joint) to assist the patient's volitional knee pivoting muscle output ([0023]: synchronize the target trajectory based on the user’s intent) during selected stages of the patient's gait cycle, such that the assistive torque applied improves the patient's leg posture over the gait cycle ([0048]: reinforces a desired gait pattern by continuously applying a corrective torque around the knee joint).
Regarding claim 23, Unlunhisarcikli discloses the method of claim 18, further comprising providing biofeedback related to the patient's leg motions ([0102]: how the patient is performing compared to a simulation of the correct gait; correct knee angle and strike position) to a computerized training game system ([0100]: virtual reality system includes VRME designed to be a game for the patient to experience during their rehabilitation exercise) such that the patient's leg motions control action ([0102]: if the patient moves with the correct knee angles and strike position, symbols in the game will change color and patient’s score will be increased) in a computerized training game, encouraging the patient to perform training exercises ([0100]: to improve the number of modalities involved in the exercise and as a result increase the outcome of rehabilitation).
the method of claim 23, wherein the computerized training game system includes a virtual reality headset ([0101]: head mounted display allow the patient to be immerse in the virtual reality environment) worn by the patient while performing training exercises.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi in view of Han et al. (U.S. Publication 2012/0259431 hereinafter Han).
Regarding claim 20, Ishibashi discloses the method of claim 18.
Ishibashi silent about causing the powered gait assistance device to apply a predetermined level of assistive torque to the patient's knee joint comprises assisting patient knee joint extension during a late swing phase of the gait cycle, prior to foot touch down.
However, Han teaches causing the powered gait assistance device to apply a predetermined level of assistive torque ([0022] and [0067]: adjust the torque to be substantially zero; only impedance adjustment is mentioned in [0067] since torque adjustment to be substantially zero already disclosed in [0022]) to the patient's knee joint comprises assisting patient knee joint extension ([0022]: the adjustment of torque to be substantially zero allows the knee joint to extend) during a late swing phase of the gait cycle, prior to foot touch down ([0022] and [0067]: late swing phase).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to have modified Ishibashi method to include causing the powered gait assistance device to apply a predetermined level of assistive torque to the patient's knee joint comprises assisting patient knee joint extension during a late swing phase of the gait cycle, prior to foot touch down, as taught by Han, as an art-recognized method of assisting the powered gait assistance device wearer walking at a certain gait phase.

Regarding claim 21, Ishibashi discloses the method of claim 18.

However, Han teaches causing the powered gait assistance device to apply a predetermined level of assistive torque ([0049]: apply appropriate knee extensor torque) to the patient's knee joint comprises assisting patient knee joint extension ([0049]: knee extensor) during a ground contact phase of the gait cycle prior to toe take off ([0049]: foot strike the ground).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to have modified Ishibashi’s method to include causing the powered gait assistance device to apply a predetermined level of assistive torque to the patient's knee joint comprises assisting patient knee joint extension during a ground contact phase of the gait cycle prior to toe take off, as taught by Han, as an art-recognized method of assisting the powered gait assistance device wearer walking at a certain gait phase.
Regarding claim 22, Ishibashi discloses the method of claim 18.
Ishibashi silent about causing the powered gait assistance device to apply a predetermined level of assistive torque to the patient's knee joint comprises assisting patient knee joint flexion during an early swing phase of the gait cycle after toe take off.
However, Han teaches causing the powered gait assistance device to apply a predetermined level of assistive torque [0022]: torque may be modulated according to the joint-equilibrium model) to the patient's knee joint comprises assisting patient knee joint flexion ([0045]: to assist with knee angle flexion) during an early swing phase of the gait cycle after toe take off ([0045]: early swing phase).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to have modified Ishibashi’s method to include causing the powered gait assistance device to apply a predetermined level of assistive torque to the patient's knee joint comprises assisting patient knee joint flexion during an early swing phase of the gait cycle after toe take off, as taught by Han, as an art-recognized method of assisting the powered gait assistance device wearer walking at a certain gait phase.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO, can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        





/SAMCHUAN C YAO/             Supervisory Patent Examiner, Art Unit 3785